Citation Nr: 0803743	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran is not shown to be have a low back disorder that 
is due to any event or incident of his service, and arthritis 
of the lumbar spine was not manifested to a compensable 
degree in the first year following the veteran's separation 
from active duty.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated by active 
service, and arthritis of the lumbar spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2004 
correspondence and as part of a November 2005 statement of 
the case  of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In both November 2004 and November 2005 the claimant was 
notified of the need to submit all pertinent evidence in his 
possession.  In March 2006 he was provided with notice of the 
type of evidence necessary to establish disability ratings 
and effective dates.  

Factual Background

The veteran alleges that due to an in-service back injury 
service connection is warranted.  

The service medical records note a clinically normal back at 
the time of the veteran's January 1971 pre-induction 
examination.  

In November 1971, he complained of back pain following 
lifting a heavy object.  A mild lumbosacral strain was 
diagnosed, and medication was prescribed.  In June 1972 the 
veteran indicated that he had injured his back while playing 
basketball.  Low back spasm was noted.  He was also seen for 
complaints of back pain in July 1972 with further back 
complaints; no spasm was found.  The veteran also complained 
of back pain in October 1972.  

Clinical evaluation of the veteran's spine at his February 
1973 separation examination revealed normal findings.  

In April and May 1973, the veteran complained of right sided 
low back pain, with radiating pain.  A muscle spasm was 
diagnosed in May 1973.  

The veteran submitted his claim for service connection for a 
back disorder in October 2004.  See VA Form 21-526.  

An October 2004 outpatient pain assessment record shows 
complaints of acute low back pain.  An October 2004 VA 
emergent care center note shows that the veteran claimed that 
he injured his back in the military while playing soccer; X-
rays reportedly showed no acute spine changes, but did reveal 
spondylolisthesis and spondylosis.  Physical therapy was 
provided.  In the October 2004 initial physical therapy 
session the veteran was reported to have said that his back 
pain began in 1972.  The disorder was thereafter asymptomatic 
for years until he retired in 2002 and began to be more 
physically active. 

As part of a January 2005 statement (see VA Form 21-4138) the 
veteran asserted that he injured his back in the military 
while playing touch football.  He added that he was treated 
for muscle spasms.  

An August 2005 VA primary care record includes a diagnosis of 
low back pain.  

Review of a September 2005 VA physical therapy consultation 
report notes that the veteran complained of right sided low 
back pain.  The veteran informed the examiner that he was 
seeking treatment because he had to "get my money."  

The veteran was afforded a VA spine examination in September 
2005.  The claims file was reviewed by the examiner.  The 
veteran gave a history of incurring a 1972 in-service lifting 
injury.  He added that after that he never again had back 
trouble until 1996.  August 2005 X-ray examination reportedly 
showed minimal degenerative changes of the lumbosacral spine 
with degenerative disc disease at the L5-S1 intervertebral 
space.  A diagnosis of minimal degenerative changes with 
degenerative disc disease at L5-S1 with spondylosis and 
spondylolisthesis was provided by the examiner.  The examiner 
opined that the diagnosed lumbar spine disorder was "as 
likely as not unrelated to original injury."  

A January 2006 VA inpatient pain assessment medical record 
notes that the veteran denied having pain.  

Review of a June 2006 VA general medical examination report 
shows that the veteran denied incurring a specific back 
injury.  He characterized his disorder as a "wear and tear" 
condition.  Degenerative disc disease at L1 through S1, with 
spondylolisthesis at L5 and mild to moderate facet 
arthropathy at l5-S1 was diagnosed.  A favorable nexus 
opinion was not offered.

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Arthritis if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred during such active duty service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pain alone is not a disease or injury, and it is not a 
disability for purposes of VA compensation.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

As to the veteran's claim for service connection for a low 
back disorder, after a review of the evidence, the Board 
concludes that the preponderance of the evidence is against 
finding that the appellant's current low back disorder, 
manifested primarily by degenerative disc disease and 
complaints of pain, is related to service.  The entrance and 
separation examinations are entirely negative for findings, 
complaints or diagnoses of a low back disability.  While the 
appellant was treated in-service for complaints of low back 
pain, lumbosacral strain, and muscle spasm, a chronic lumbar 
spine disorder was not diagnosed in-service or at separation, 
and no examiner has linked any current low back disability to 
service.  Indeed, after reviewing the evidence of record, a 
VA examiner commented in September 2005 that the veteran's 
diagnosed lumbar spine degenerative changes and degenerative 
disease were "as likely as not" unrelated to his complained 
of in-service injury.  A competent opinion to the contrary is 
not of record.  Therefore, the preponderance of the competent 
evidence is against finding an etiological relationship 
between the veteran's current disability and any in-service 
incident, his lay contentions to the contrary 
notwithstanding.

The Board also observes that while lumbar arthritis has been 
diagnosed this diagnosis was first made in 2005, many years 
following the veteran's 1973 service separation.  Thus, 
presumptive service connection may not be granted pursuant to 
38 C.F.R. §§ 3.307, 3.309.

As such, to summarize, while some records show the veteran 
had low back-related problems in service, there is no 
competent medical evidence relating any current lumbar 
disorder to his service.  The veteran's self reported history 
of chronicity cannot be considered competent medical evidence 
of a nexus.  Simply put, the veteran's contentions do not 
constitute competent evidence with respect to medical 
causation, diagnosis, and treatment.  As a lay person, the 
veteran lacks the medical expertise to offer competent 
opinions as to the existence of the disability, as well as to 
medical causation of any current disability.  Espiritu.  
Therefore, there is no competent medical evidence of record 
showing a link between the veteran's current lumbar spine 
disability and service.  As such, the preponderance of the 
evidence is against the claim for service connection for a 
low back disorder.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


